DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Regarding claim 1, note that the same language should be used throughout the claims in order to avoid lack of antecedent basis issues.  Therefore, “the digital images” within lines 4 and 6 should be “the first set of digital images” and “the compression garment” within line 10 should be “the first compression garment”.  Additionally, the term “digital” within “the first three-dimensional digital image” should be removed (line 10) and the term “digital” within “the second three-dimensional digital image” should be removed (lines 21-22).
Regarding claim 2, note that the same language should be used throughout the claims in order to avoid lack of antecedent basis issues.  Therefore, “the additional set of images” within line 4 should be “the additional set of digital images”.  Additionally, the term “digital” within both “the second three-dimensional digital image” and “the additional three-dimensional digital image” should be removed (lines 6-7).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 17, the applicant recites, “providing a second compression garment” within line 18 thereof.  However, a “first” compression garment has not been previously claimed.  Therefore, how is the compression garment supposed to be considered a “second” compression garment if no “first” compression garment exists?  Additionally, note that it appears that the “first compression garment” is an essential element (that has not been claimed) because without a first compression garment, a second three-dimensional image and thus a second compression garment would not be determined/created.    
All remaining claims are also rejected under 35 U.S.C. 112(b) as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-10, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIAS et al. (US 2005/0049741 A1) in view of common knowledge in the art (as found within applicant’s own specification) (for additional support and future reference also note GADSON (US 2002/0103566 A1).
Regarding claims 1 and 8-10, DIAS discloses a method for providing compression garments configured for a body part (leg) or body area of a patient in need of compression therapy (note “Summary” section) comprising: a) acquiring a first set of digital images of a selected body part or body area of interest for a patient in need of compression therapy (as acquired by a user; claim 10), the digital images including surface morphology of the selected body part or body area (para 0054-0055 and 0099-0102) (Fig. 2); b) processing the digital images by a computing device to generate a first three-dimensional image of the selected body part or body area including the surface morphology (para 0056); and c) providing a first compression garment fabricated, designed, or selected from the first three-dimensional digital image, wherein the compression garment comprises both selected body part or body area dimensions and compression values configured to be therapeutically appropriate to provide a first prescribed or indicated amount of compression therapy to the patient when the patient wears the first compression garment on the selected body part or body area (para 0017, 0049-0053 and 0057).
However, DIAS fails to disclose creating an additional compression garment using the same process as recited within steps a)-c) after the first compression garment has been worn for a period of time.  As recited within the applicant’s background section of the specification (para 011), the applicant explains that compression garments are only guaranteed effective for a life of six months, thereafter the design and manufacturing cycle of the creation of a custom compression garment must be repeated regularly.  Therefore, in summary, the applicant is reciting that it is old and known in the art to create one or more additional compression garments by repeating a design and manufacturing cycle after a first compression garment has been worn for a period of time in order to provide the patient with a properly fitting and effective compression garment for an extended period of time (i.e. throughout entire treatment process).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the method of DIAS with the creation of one or more additional compression garments by repeating process steps a)-c) after the first compression garment has been worn for a period of time, in light of common knowledge in the art as recited within the applicant’s Background section, in order to provide the patient with a properly fitting and effective compression garment for an extended period of time (i.e. throughout entire treatment process).  
Additionally, for support and future reference, note that GADSON (US 2002/0103566) teaches that it is old and known in the art for a customer to repeat a body measurement and garment manufacturing process to create an additional custom garment when the customer has gained or lost weight in order to create a custom garment that fits the individual’s current body (para 0006-0007 of Background section).  Accordingly, it would also have also been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the method of DIAS with the creation of one or more additional compression garments (i.e. sportswear) by repeating process steps a)-c) after the first compression garment has been worn for a period of time, in light of the teachings of GADSON, in order to provide the customer with a properly fitting compression garment that fits the customer’s current body (after weight gain or loss).   
Regarding claims 3 and 6, DIAS discloses inputting pressure profiles based on a clinical diagnosis of one of venous ulceration, lymphoedema and deep vein thrombosis during the processing of the digital images by the computer device (para 0003, 0017, 0027 and 0055-0056).  For future reference regarding the “generation” of a clinical diagnosis, please note SAYEGH et al. (US 2015/0216477 A1).  
Regarding claim 7, DIAS discloses wherein the processing the digital images by the computing device includes generating circumference measurements, length measurements and shape description measurements of the selected body part or body area of the patient (para 0254-0255 and 0270-0272).
Regarding claim 12, DIAS discloses the processing comprises generating shape description information for the selected body part or body area, wherein the generated shape description information comprises geometric information for the selected body part or body area, the geometric information being associated with the surface morphology of the selected body part or body area of the patient (para 0056 and portions of the specification related thereto).
Regarding claim 13, DIAS discloses wherein said processing further comprises deriving measurement information for the selected body part or body area from the shape description information (para 0254-0255 and 0270-0272).
Regarding claim 15, DIAS discloses an apparatus capable of performing the methods of claim 1, the apparatus comprising: a) a sensor module (11, 12; 3-D body scanner; para 0017 and 0054) (Figures 1 and 2) adapted to acquire the digital images (body part scans) of the selected body part or body area, the digital images including surface morphology of the body part or body area; and b) a data processor (15; CAD system; para 0017) adapted to receive signals output from the sensor module and to generate the three-dimensional digital image of the selected body part or body area including the surface morphology, wherein the signals represent detected digital images (para 0055-0056).  For reference, note that an apparatus claim does not have disclose the claimed method steps (of claim 1), but rather only must be capable of performing the claimed method steps.  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIAS et al. (US 2005/0049741 A1) in view of SAYEGH et al. (US 2015/0216477 A1).
DIAS discloses a method for providing a therapeutic compression garment for a patient (note “Summary” section) comprising: a) acquiring digital images (body scan) of a body part or body area of interest in the patient in need of compression therapy, the selected body part or body area having a surface morphology (para 0054-0055 and 0099-0102) (Fig. 2); b) processing the digital images by a computing device to generate a three-dimensional digital image of the selected body part or body area (para 0056); and c) providing a compression garment from the three-dimensional digital image and clinical diagnosis information, wherein the compression garment includes at least one compression value identified as therapeutically appropriate to provide a prescribed or indicated amount of compression therapy to the patient when the patient wears the compression garment on the body part or body area (para 0017, 0049-0053 and 0057).
However, DIAS fails to disclose generating clinical diagnosis information for the patient, wherein the clinical diagnosis comprises one or more of: edema, lymphedema, venous eczema, ulceration, deep vein thrombosis, or post-thrombotic syndrome.  SAYEGH teaches generating clinical diagnosis information for a patient based on a three-dimensional scan and resulting three-dimensional image wherein the clinical diagnosis is Lymphedema in order to aid in the management thereof (Note at least Summary and Claims thereof for support).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the method of DIAS with the step of generating clinical diagnosis information for the patient wherein the clinical diagnosis is lymphedema, in light of the teachings of SAYEGH, in order to aid in the management thereof.  

Allowable Subject Matter
Claims 2, 4-5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 4,527,402 is related to a programed control knitting machine for creating a compression garment according to an individual’s needs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732